


EXHIBIT 10.67

TERMINATION AGREEMENT

          This TERMINATION AGREEMENT is entered into this December [30] , 2004,
between VaxGen, Inc., a Delaware corporation (“VaxGen”), and Celltrion, Inc., a
corporation organized under the laws of the Republic of Korea (“Celltrion,” and
together with VaxGen, the “Parties,” and each a “Party”).

Recitals

          WHEREAS, the Parties are party to a Supply Agreement (the “Supply
Agreement”), a License Agreement (the “License Agreement”), and a Sub-License
Agreement (the “Sub-License Agreement”), each dated March 25, 2002
(collectively, the “Collateral Agreements”).

          WHEREAS, effective as of the date hereof, the Parties desire to
terminate the Collateral Agreements in their entirety, including, without
limitation, any provisions thereof that purport to survive a termination
thereof, such that the Collateral Agreements shall no longer have any force or
effect.

          NOW, THEREFORE, in consideration of the mutual premises, agreements
and covenants set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, hereby agree as follows:

Terms of Agreement

1.       Termination of Supply Agreement. The Parties hereby terminate the
Supply Agreement in its entirety, including, without limitation, any provisions
thereof that purport to survive a termination thereof, and agree that the Supply
Agreement no longer has any force or effect.

2.       Termination of License Agreement. The Parties hereby terminate the
License Agreement in its entirety, including, without limitation, any provisions
thereof that purport to survive a termination thereof, and agree that the
License Agreement no longer has any force or effect.

3.       Termination of Sub-License Agreement. The Parties hereby terminate the
Sub-License Agreement in its entirety, including, without limitation, any
provisions thereof that purport to survive a termination thereof, and agree that
the Sub-License Agreement no longer has any force or effect.

4.       Termination of Other Agreements. The Parties hereby terminate any and
all agreements or understandings, whether oral or written, entered into between
them prior to the date hereof, in their entirety, including, without limitation,
any provisions thereof that purport to survive a termination thereof, and agree
that such agreements or understandings shall not longer have force or effect;
provided, however, that this Section 4 shall not apply to (a) that certain

--------------------------------------------------------------------------------




Assignment Agreement, dated as of March 25, 2002, between the Parties, and (b)
the VCI Agreements (as defined below). As used herein, the term “VCI Agreements”
shall mean any agreement or understanding, whether oral or written, between the
Parties and relating to VaxGen-Celltrion, Inc., a California corporation
(“VCI”), including, but not limited to, that certain Joint Venture Agreement
dated June 7, 2002. The termination of the VCI Agreements shall be governed by a
letter agreement (relating to the agreement by VaxGen to purchase shares of
common stock of VCI, held by Celltrion) entered into between the Parties on even
date herewith.

5.       Waiver and Release of Claims.

          5.1       Waiver and Release. Each Party hereby fully and forever
releases and discharges the other Party, together with any and all of the other
Party’s present or former agents, stockholders, directors, officers, employees,
principals, successors and assigns (collectively the “Released Parties”), from
and against any and all claims, actions, suits, causes of action, judgments,
liens, promises, executions, debts, damages, demands, liabilities and
controversies whatsoever, or every nature and description, in law or in equity,
whether known or unknown and whether arising by statute, at common law or
otherwise, which such Party ever had or now has against the Released Parties,
from the beginning of the world to the date of this Agreement, and which arise
out of, or relate to, any or all of the Collateral Agreements, including, but
not limited to, for any inaccurate representation or breach of any warranty or
covenant.

          5.2       Acknowledgement. Each Party represents and warrants to the
other Party that it (a) has read and understands this Agreement, including the
release set forth in Section 5.1, and has entered into it voluntarily and
without coercion; (b) has been advised, and has had the opportunity, to consult
with legal counsel of its choosing with respect to this Agreement and the
matters contemplated hereby; (c) is entering into this Agreement based upon its
own investigation and is not relying on any representations or warranties of the
other Party or any other person not set forth herein; (d) has not assigned or
otherwise transferred any interest in any claim which it may have against any
Released Parties; and (e) acknowledges that it is entering into this Agreement
with full knowledge and understanding that in exchange for the benefits to be
received as described herein, it is giving up certain valuable rights that he or
she may now have or may later acquire, including, but not limited to, his or her
rights under the Collateral Agreements, and is fully and completely waiving any
and all rights which he or she has or may have, under California Civil Code
Section 1542, which states:

 

 

 

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.”

 

6.      Effectiveness. This Agreement shall be effective on the date on which
the following three (3) conditions are satisfied: (a) it has been executed and
delivered by the Parties, (b) the Parties have executed and delivered that
certain (i) Technical Support & Services Agreement and (ii) letter agreement
(relating to the agreement by VaxGen to purchase shares of common stock of VCI
held by Celltrion), each dated on even date herewith, and (c) that certain
Amended and Restated Joint Venture Agreement, among VaxGen, Nexol Biotech Co.,
Ltd., a corporation

2

--------------------------------------------------------------------------------




organized under the laws of the Republic of Korea, Nexol Co., Ltd., a
corporation organized under the laws of the Republic of Korea, KT&G Corporation
(formerly Korea Tobacco & Ginseng Corporation), a corporation organized under
the laws of the Republic of Korea, and J. Stephen & Company Ventures Ltd., a
corporation organized under the laws of the Republic of Korea, is executed and
delivered by the parties thereto.

7.       General Provisions.

          7.1   Notices. All notices, requests, demands, claims, and other
communications permitted or required to be given under this Agreement shall be
in writing. Any such notice, request, demand, claim, or other communication
shall be deemed duly given and received (a) when delivered personally to the
recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service, charges prepaid, (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail
(with electronic verification of its transmission), or (d) four (4) business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:

 

 

 

 

(a)

If to VaxGen:

 

 

 

 

 

VaxGen, Inc.
1000 Marina Boulevard
Brisbane, California 94005-1841
Attention: Dr. Lance K. Gordon, CEO
Facsimile: (650) 624-1001
Email: lgordon@vaxgen.com

 

 

 

 

(b)

If to Celltrion:

 

 

 

 

 

Celltrion, Inc.
1001-5, Dongchun-Dong, Yeonsu-Gu
Incheon City, 406-130, Korea
Attention: Jung-Jin, Seo
Facsimile: 82-32-850-5040
Email: jjseo@celltrion.com

          7.2   Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts and by facsimile signature, each of which
shall be considered an original and all of which, together, shall be deemed one
and the same agreement.

          7.3   Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements and understandings of the
Parties with respect thereto, whether oral or written.

          7.4    Severability. In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect. The Parties further agree
to replace such void or unenforceable provision of this Agreement with a

3

--------------------------------------------------------------------------------




valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

          7.5    Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflicts of law. Any proceeding
which arises out of or relates in any way to the subject matter of this
Agreement shall be brought in the Superior Court of California, County of San
Francisco, or the United States District Court for the Northern District of
California. The Parties hereby consent to the jurisdiction of the State of
California and the United States of America, and waive their right to challenge
any proceeding involving or relating to this Agreement on the basis of lack of
jurisdiction over the person or forum non conveniens.

          7.6    Assignment. Neither Party to this Agreement may assign this
Agreement or any of its rights, interests, or obligations hereunder.

          7.7    Waiver. Any term of this Agreement or the performance thereof
may only be waived in writing by the Party entitled to the benefit or
performance of such term.

          7.8    Amendments. This Agreement may not be amended except in writing
signed by the Parties.

          7.9    Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the Parties. Nothing in this Agreement,
express or implied, is intended to confer upon any Party, other than the Parties
hereto or their respective successors and permitted assigns, any rights,
remedies, obligations, or liabilities under, or by reason of, this Agreement,
except as expressly provided in this Agreement.

          7.10   Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

          7.11   Further Assurances. Each Party to this Agreement shall take all
actions and execute all documents reasonably necessary to effectuate the
purposes and intents of this Agreement.

          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first written above.

 

 

 

 

 

CELLTRION, INC.

 

VAXGEN, INC.

 

 

 

 

 

By:

/s/ Jung-Jin Seo

 

By:

/s/ Lance Gordon

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name: Jung-Jin Seo

 

 

Name: Dr. Lance Gordon

 

Title: CEO & Representative Director

 

 

Title: Chief Executive Officer

4

--------------------------------------------------------------------------------